Citation Nr: 0428803	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  03-08 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chronic lumbosacral strain.

2.  Entitlement to an initial rating in excess of 10 percent 
for fungal infection, feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel




INTRODUCTION

The veteran served on active duty from January 1999 to 
December 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona which granted service connection for chronic 
lumbosacral strain, rated at 10 percent, and granted service 
connection for fungal infection, feet, rated at 10 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was afforded a VA general medical examination in 
November 2001.
During the course of that examination the veteran's chronic 
lumbosacral strain and fungal infection of the feet were 
assessed, and service connection was granted for both, based 
on those assessments.

With respect to the chronic lumbosacral strain, the veteran 
now contends that his condition is much worse than reflected 
in the November 2001 examination and there are times when he 
cannot sit, stand or move, and is bedridden.  Moreover, the 
rating criteria for this disability changed during the 
pendancy of the appeal and now include, among other changes, 
the need to determine if there are incapacitating episodes as 
a result of the disability.  The veteran was never advised of 
the changes in the rating criteria, nor was he rated under 
those criteria.  A remand is necessary to assess the 
veteran's current condition under both the old and new 
criteria for a low back disability.

With respect to the fungal infection of the feet, the veteran 
contends that his current manifestations include constant 
exudation, constant itching, and marked disfigurement, none 
of which were addressed in the November 2001 examination.  
The rating criteria for this disability changed during the 
pendancy of the appeal, and the veteran was advised of the 
changes and rated under both the old and new criteria.   
Nonetheless, in view of the veteran's contentions regarding 
symptomatology not addressed in the November 2001 
examination, a remand is necessary to assess the veteran's 
current condition and evaluate it under both the old and new 
criteria.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must ensure that all 
notice and duty 
to assist requirements set forth in 
the VCAA have been met.  Any 
indicated additional development in 
conformance with the VCAA should be 
conducted.

2.  The RO should then schedule the 
veteran for 
VA orthopedic and dermatology 
examinations with the appropriate 
physician specialists to determine 
the current severity of the claimed 
disabilities.  The claims file must 
be made available to, and be 
reviewed by, the physician 
specialists in conjunction with 
their examinations.  The physician 
specialists should be informed of 
the changes in the Rating Schedule 
with respect to the disabilities of 
the spine and skin, and asked to 
evaluate the veteran's disabilities 
under both the old and new criteria.  
A written rationale must be provided 
for the opinions expressed.

3.  After ensuring that all 
requested development
has been accomplished in accordance 
with the instructions noted above, 
the RO should readjudicate the 
issues of entitlement to initial 
ratings in excess of 10 percent for 
the veteran's chronic lumbosacral 
strain and fungal infection of the 
feet, to include consideration of 
both the old and the revised 
criteria for each.

4.  If any of the benefits sought on 
appeal remain denied, the veteran 
should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC should contain 
notice of all relevant actions taken 
on the claims, to include a summary 
of the evidence and applicable law 
and regulations considered pertinent 
to the issues, and the revised 
regulatory criteria for each of his 
service-connected disabilities.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



